Citation Nr: 0407426	
Decision Date: 03/22/04    Archive Date: 04/01/04

DOCKET NO.  99-11 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for migraine headaches 
secondary to Agent Orange exposure.

2.  Entitlement to service connection for loss of balance 
secondary to Agent Orange exposure.

3.  Entitlement to service connection for a skin disorder 
secondary to Agent Orange exposure.

4.  Entitlement to service connection for impaired vision 
secondary to Agent Orange exposure.

5.  Entitlement to service connection for a back disorder 
secondary to Agent Orange exposure.




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Reichelderfer, Counsel


INTRODUCTION

The veteran served on active duty from December 1944 to 
October 1945 and from August 1950 to June 1970.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an April 1997 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Commonwealth of Puerto Rico.  In March 2001, this case was 
remanded to the RO for additional adjudication.  The case has 
been returned to the Board for further consideration.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claims has been developed.

2.  The veteran has complaints of headaches.

3.  Migraine has not been diagnosed.  

4.  Headaches and migraine headaches are not a disability for 
which service connection may be presumed in veterans exposed 
to herbicide or Agent Orange.  

5.  There is no competent medical evidence in the record 
which shows that any migraine headaches that the veteran may 
have are due to herbicide or Agent Orange exposure.  

6.  Loss of balance is not a disability for which service 
connection may be presumed in veterans exposed to herbicide 
or Agent Orange.  

7.  There is no competent medical evidence in the record 
which shows that any loss of balance that the veteran may 
have is due to herbicide or Agent Orange exposure.  

8.  There is no evidence of chloracne or an acneform disease 
consistent with chloracne, or porphyria cutanea tarda within 
one year following service in Vietnam. 

9.  There is no evidence that the veteran presently has 
chloracne or an acneform disease consistent with chloracne, 
porphyria cutanea tarda, or any other skin disease. 

10.  There is no competent medical evidence in the record to 
show that any skin disease that the veteran may have is due 
to herbicide or Agent Orange exposure. 

11.  Loss of vision is not a disease associated with exposure 
to herbicide or Agent Orange.

12.  There is no competent medical evidence in the record to 
show that any loss of vision is due to herbicide or Agent 
Orange exposure.  

13.  The evidence in the record does not show that the 
veteran has a diagnosed back disorder.  

14.  Back pain is not a disease associated with exposure to 
herbicide or Agent Orange

15.  There is no competent medical evidence in the record to 
show that any back pain is due to herbicide or Agent Orange 
exposure.   


CONCLUSIONS OF LAW

1.  Migraine headaches were not incurred in service secondary 
to Agent Orange exposure.  38 U.S.C.A. § 1116 (West 1991); 
38 U.S.C.A. §§ 1110, 1113, 1116 (West 2002); 38 C.F.R. 
§ 3.307(a)(6)(iii) (2001); 38 C.F.R. §§ 3.303, 3.307, 3.307, 
3.309(e) (2003).  

2.  Loss of balance was not incurred in service secondary to 
Agent Orange exposure.  38 U.S.C.A. § 1116 (West 1991); 
38 U.S.C.A. §§ 1110, 1113, 1116 (West 2002); 38 C.F.R. 
§ 3.307(a)(6)(iii) (2001); 38 C.F.R. §§ 3.303, 3.307, 3.307, 
3.309(e) (2003).  

3.  A skin disorder was not incurred in service secondary to 
Agent Orange exposure.  38 U.S.C.A. § 1116 (West 1991); 
38 U.S.C.A. §§ 1110, 1113, 1116 (West 2002); 38 C.F.R. 
§ 3.307(a)(6)(iii) (2001); 38 C.F.R. §§ 3.303, 3.307, 3.307, 
3.309(e) (2003).  

4.  Impaired vision was not incurred in service secondary to 
Agent Orange exposure.  38 U.S.C.A. § 1116 (West 1991); 
38 U.S.C.A. §§ 1110, 1113, 1116 (West 2002); 38 C.F.R. 
§ 3.307(a)(6)(iii) (2001); 38 C.F.R. §§ 3.303, 3.307, 3.307, 
3.309(e), 4.9 (2003).  

5.  A back disorder was not incurred in service secondary to 
Agent Orange exposure.  38 U.S.C.A. § 1116 (West 1991); 
38 U.S.C.A. §§ 1110, 1113, 1116 (West 2002); 38 C.F.R. 
§ 3.307(a)(6)(iii) (2001); 38 C.F.R. §§ 3.303, 3.307, 3.307, 
3.309(e) (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he has migraine headaches, loss of 
balance, a skin disorder, impaired vision, and a back 
disorder secondary to Agent Orange exposure.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.303 (2003). 

Under the law in effect at the time the veteran initiated his 
claim, if a veteran served in Vietnam from January 9, 1962, to 
May 7, 1975, and develops a disease associated with herbicide 
exposure, exposure to the herbicide agent during active 
military, naval, or air service, is presumed.  Service in 
Vietnam includes service in other locations if the conditions 
of service involved duty or visitation in the Republic of 
Vietnam.  38 U.S.C.A. § 1116 (West 1991); 38 C.F.R. 
§ 3.307(a)(6)(iii) (2001).

The Veterans Education and Benefits Expansion Act of 2001, 
Pub. L. No. 107-103, 115 Stat. 976 (2001), was enacted in 
December 2001.  This law provides that exposure to herbicide 
agent during active military, naval, or air service is 
presumed if the veteran served in the Republic of Vietnam 
during the period beginning January 9, 1962 and ending May 7, 
1975.  Service in Vietnam includes service in other locations 
if the conditions of service involved duty or visitation in 
the Republic of Vietnam.  38 U.S.C.A. §§ 1113, 1116 (West 
2002); 38 C.F.R. §§ 3.307(a)(6)(iii) (2003).

The following diseases shall be service-connected, even 
though there is no record of such disease during service:  
Chloracne or other acneform disease consistent with 
chloracne, type 2 diabetes, Hodgkin's disease, multiple 
myeloma, Non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 U.S.C.A. §§ 1113, 1116 (West 2002); 
38 C.F.R. §§ 3.307, 3.309(e) (2003).  Chronic lymphocytic 
leukemia was added effective October 16, 2003.  68 Fed.Reg. 
59,540 (October 16, 2003).   

The listed diseases shall have become manifest to a degree of 
10 percent or more at any time after service, except that 
chloracne or other acneform disease consistent with chloracne, 
acute and subacute peripheral neuropathy, and porphyria 
cutanea tarda shall have become manifest to a degree of 10 
percent or more within a year after the last date on which the 
veteran was exposed to a herbicide agent during active 
military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii) 
(2003).  

The Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, 
§ 5, 98 Stat. 2725, 2727-29 (1984) does not preclude a 
veteran from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 
(Fed.Cir. 1994).  The veteran has specifically claimed that 
his disabilities are due to herbicide or Agent Orange 
exposure and this is the issue that was addressed by the RO 
and developed for appellate review by the Board.  
Accordingly, this decision will be limited to whether the 
veteran's disabilities are due to herbicide or Agent Orange 
exposure in service.

In the statement of the case and the supplemental statement 
of the case, the RO provided the veteran with the regulations 
governing presumptive service connection for disabilities due 
to exposure to herbicide or Agent Orange that were in effect 
at the time he initiated his claim.  As noted, the law and 
regulations in effect at that time provided that exposure to 
herbicide or Agent Orange will be presumed in those veterans 
who served in Vietnam and develop a disease associated with 
herbicide exposure.  In December 2001, new legislation was 
enacted which provided that a veteran who served in Vietnam 
is presumed to have been exposed to herbicide or Agent 
Orange.  The veteran has not been advised of the new law 
regarding the presumption of exposure to herbicide if the 
veteran served in Vietnam.  While this change in the law 
affects the veteran's claim, the change in law is more 
advantageous to him since exposure to herbicide or Agent 
Orange is now presumed for veterans who served in Vietnam 
during the specified time period no matter what diseases they 
may have.  Additionally, under the law in effect at the time 
the veteran initiated his claim, respiratory cancer had to 
become manifest within 30 years after departure from Vietnam.  
However, the Veterans Education and Benefits Expansion Act of 
2001 eliminated the 30 year restriction.  This change does 
not affect the veteran's claims since he is not claiming that 
he has this disease.  Furthermore, chronic lymphocytic 
leukemia has been added to the diseases associated with 
herbicide or Agent Orange exposure.  However, this change 
also does not affect the veteran's claims since he is not 
claiming that he has this disease.  For these reasons, the 
Board concludes that there is no prejudice to the veteran by 
the Board considering this case at the present time without 
notifying him in advance of the changes in the law.  Bernard 
v. Brown, 4 Vet. App. 384 (1993).

Concerning whether the veteran has the requisite service for 
the presumption of exposure to herbicides to attach under the 
current statute and regulations, the Board notes that the RO 
has not verified the veteran's claimed service in Vietnam.  
Nonetheless, because these claims must fail on other grounds, 
the Board will assume that the veteran had the requisite 
service in Vietnam -- between January 9, 1962 and May 7, 1975 
- on the basis of the following evidence in the claims 
folder, which suggests that the veteran may have the 
requisite service.  His DD Form 214 for the period of service 
between July 1967 and July 1970 indicates that he was awarded 
the Vietnam Campaign Medal and the Vietnam Service Medal.  
These awards do not necessarily indicate that the veteran had 
"service in the Republic of Vietnam", as defined at 
38 C.F.R. § 3.307(a)(6)(iii) because they may also be awarded 
for service in Thailand, Laos, or Cambodia in direct support 
of operations in Vietnam (Vietnam Service Medal) or for 
service outside the geographic limits of the Republic of 
Vietnam if the person contributed direct combat support to 
the Republic of Vietnam and Armed Forces (Republic of Vietnam 
Campaign Medal).  In addition, however, the veteran reported 
in his December 1970 claim that he had received treatment for 
his right knee in Vietnam, and he reported in his September 
1996 claim that he had service in Vietnam from February 1966 
to January 1967.  Therefore, the Board will assume, for the 
purpose of this decision only, that the veteran had the 
requisite service for the presumption of herbicide exposure 
to attach. 

Migraine headaches

At the VA Agent Orange protocol examination in March 1985 the 
veteran complained of headaches.  Additionally, an October 
1996 VA clinical record notes the veteran had a headache.  
However, migraine headaches have not been diagnosed and 
records from a January 2001 VA hospitalization show the 
veteran denied migraine headaches.  While the veteran has 
complained of headaches, the medical evidence does not show 
that he was ever diagnosed with migraine.  In the absence of 
a present disability of migraine headaches, there is no valid 
claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1993).  
Additionally, neither headaches nor migraine headaches are a 
disability for which service connection may be presumed in 
veterans exposed to herbicide or Agent Orange.  Furthermore, 
there is no competent medical evidence in the record which 
shows that any migraine headaches that the veteran may have 
are due to herbicide or Agent Orange exposure.  In his 
substantive appeal, the veteran indicated it was his opinion 
that his condition was due to Agent Orange exposure.  
However, the veteran is a lay person and an opinion by such a 
person as to medical etiology or causation does not 
constitute competent medical evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

The veteran has complaints of headaches, but migraine has not 
been diagnosed.  Migraine headaches are not a disease 
associated with exposure to herbicide or Agent Orange, and 
there is no competent medical evidence in the record to show 
that any migraine headaches are due to herbicide or Agent 
Orange exposure.  Accordingly, the preponderance of the 
evidence is against the claim for service connection for 
migraine headaches secondary to Agent Orange exposure.  
38 U.S.C.A. § 1116 (West 1991); 38 U.S.C.A. §§ 1110, 1113, 
1116 (West 2002); 38 C.F.R. § 3.307(a)(6)(iii) (2001); 
38 C.F.R. §§ 3.303, 3.307, 3.307, 3.309(e) (2003).  

Loss of balance

At the Agent Orange protocol examination in March 1985, 
Romberg's test [for differentiating between peripheral and 
cerebellar ataxia, Dorland's Illustrated Medical Dictionary 
1683 (28th ed. 1994)] was negative.  Additionally, 
neurological assessments in May 1997 and June 1997 VA 
hospital records do not show disturbances in balance.  
However, an October 1996 VA clinical record does contain an 
impression of vertigo.  While the veteran claims he has loss 
of balance and a VA clinical record contain a reference to 
vertigo, loss of balance is not a disability for which 
service connection may be presumed for veterans exposed to 
herbicide or Agent Orange.  Additionally, there is no 
competent medical evidence in the record which shows that any 
loss of balance that the veteran may now have is due to 
herbicide or Agent Orange exposure.  In his substantive 
appeal, the veteran indicated it was his opinion that his 
condition was due to Agent Orange exposure.  However, the 
veteran is a lay person and an opinion by such a person as to 
medical etiology or causation does not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

Loss of balance is not a disease associated with exposure to 
herbicide or Agent Orange, and there is no competent medical 
evidence in the record to show that any loss of balance is due 
to herbicide or Agent Orange exposure.  Accordingly, the 
preponderance of the evidence is against the claim for service 
connection for loss of balance secondary to Agent Orange 
exposure.  38 U.S.C.A. § 1116 (West 1991); 38 U.S.C.A. 
§§ 1110, 1113, 1116 (West 2002); 38 C.F.R. § 3.307(a)(6)(iii) 
(2001); 38 C.F.R. §§ 3.303, 3.307, 3.307, 3.309(e) (2003).  

Skin disorder

Skin disorders associated with exposure to herbicide or Agent 
Orange are chloracne or other acneform disease consistent 
with chloracne and porphyria cutanea tarda, both of which 
must be present to a compensable degree within one year 
following exposure.  The specific dates of the veteran's 
claimed Vietnam service are not verified.  However, there is 
no evidence in the service medical records of chloracne or an 
acneform disease consistent with chloracne, or porphyria 
cutanea tarda.  At discharge from service, the veteran 
indicated that he did not have any skin diseases and the 
clinical evaluation of the skin was normal.  Additionally, 
the February 1971 VA examination report shows there were no 
skin diseases.  Therefore, no skin diseases, including 
chloracne or an acneform disease consistent with chloracne, 
or porphyria cutanea tarda, were present within one year 
following the claimed exposure.  VA hospital records in 
October 1987 show no rashes, the VA Agent Orange protocol 
examination in March 1985 only shows a tatoo on the left arm, 
and June 1990 VA hospital records show no lymphadenopathies 
or lumps.  Although a treatment note in April 1994 indicates 
the presence of a rash on the veteran's back with an 
impression of dermatitis, May 1994 VA hospital records show 
no lesions or sores.  Additionally, October 1994 VA hospital 
records show no skin lesions, May 1997 VA hospital records 
show no rash, and June 1997 VA hospital records show well 
healed incisions on the right leg, and no edema or cyanosis.  
While the veteran claims he currently has a skin disorder, 
this is not shown by the medical evidence in the record.  As 
noted, there is no evidence of a skin disorder including 
chloracne or an acneform disease consistent with chloracne, 
or porphyria cutanea tarda within one year following the 
claimed exposure and there is no evidence that the veteran 
currently has these diseases or any other skin disease.  In 
the absence of proof of a present skin disability, there is 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 
(1993).  Additionally, there is no competent medical evidence 
in the record which shows that any skin disorder that the 
veteran may now have is due to herbicide or Agent Orange 
exposure.  In his substantive appeal, the veteran indicated 
it was his opinion that his condition was due to Agent Orange 
exposure.  However, the veteran is a lay person and an 
opinion by such a person as to medical etiology or causation 
does not constitute competent medical evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

There is no evidence of chloracne or an acneform disease 
consistent with chloracne, or porphyria cutanea tarda within 
one year following herbicide or Agent Orange exposure, and 
there is no competent evidence that the veteran has presently 
has these diseases or any other skin disease.  There is no 
competent medical evidence in the record to show that any 
skin disease that the veteran may have is due to herbicide or 
Agent Orange exposure.  Accordingly, the preponderance of the 
evidence is against the claim for service connection for a 
skin disease secondary to Agent Orange exposure.  38 U.S.C.A. 
§ 1116 (West 1991); 38 U.S.C.A. §§ 1110, 1113, 1116 (West 
2002); 38 C.F.R. § 3.307(a)(6)(iii) (2001); 38 C.F.R. 
§§ 3.303, 3.307, 3.307, 3.309(e) (2003).  

Impaired vision

Initially, it is noted that the veteran is currently service 
connected for bilateral conjunctivitis.  This decision will 
not disturb the service-connected status of this disability 
and will only address whether the veteran has loss of vision 
due to exposure to herbicide or Agent Orange in service.

Refractive errors of the eyes are not diseases or injuries 
for service connection purposes.  38 C.F.R. §§ 3.303(c), 4.9 
(2003).

The March 1985 VA Agent Orange protocol examination shows the 
veteran wore bifocal glasses bilaterally.  An April 1987 VA 
consultation report shows refractive error.  June 1989 VA 
records show the veteran was evaluated for refractive error 
of the eyes.  June 1990 VA records show the veteran used 
glasses and a December 1991 VA consultation report shows 
refractive error.  A March 1992 VA examination shows early 
cataracts bilaterally.  A May 1997 VA record shows decreased 
visual acuity.  June 1997 records show the fundus was not 
well visualized due to blurred crystalline lens.  January 
2001 records show decreased vision and the veteran used 
glasses for reading.  Refractive error of the eyes and the 
use of glasses is not a disability for service connection 
purposes.  38 C.F.R. §§ 3.303(c), 4.9 (2003).  The veteran 
was also noted with early cataracts and blurred lenses.  He 
also claims that he has loss of vision.  However, loss of 
vision, cataracts, or blurred lenses are not eye disabilities 
for which service connection may be presumed in veterans 
exposed to herbicide or Agent Orange.  Additionally, there is 
no competent medical evidence in the record which shows that 
any loss of vision, cataracts, or blurred lenses that the 
veteran may now have are due to herbicide or Agent Orange 
exposure.  In his substantive appeal, the veteran indicated 
it was his opinion that his condition was due to Agent Orange 
exposure.  However, the veteran is a lay person and an 
opinion by such a person as to medical etiology or causation 
does not constitute competent medical evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

Loss of vision is not a disease associated with exposure to 
herbicide or Agent Orange, and there is no competent medical 
evidence in the record to show that any loss of vision is due 
to herbicide or Agent Orange exposure.  Accordingly, the 
preponderance of the evidence is against the claim for service 
connection for loss of vision secondary to Agent Orange 
exposure.  38 U.S.C.A. § 1116 (West 1991); 38 U.S.C.A. 
§§ 1110, 1113, 1116 (West 2002); 38 C.F.R. § 3.307(a)(6)(iii) 
(2001); 38 C.F.R. §§ 3.303, 3.307, 3.307, 3.309(e), 4.9 
(2003).  

Back disorder

At the Agent Orange protocol examination in March 1985, the 
veteran complained of lower back pain.  Forward bending of 
the trunk was to 90 degrees.  VA records related to 
hospitalization in October 1987 show no tenderness of the 
back and records from a VA hospitalization in June 1990 show 
the spine was straight with no scoliosis.  VA records dated 
in August 1990 show there were no lesions or tenderness to 
palpation of the spine, and straight leg raising was 
negative.  Records related to VA hospitalization in May 1994 
show no spinal deformity and VA records from October 1994 
show there was no back pain.  An October 1994 VA examination 
report shows low back pain status post spinal anesthesia and 
old trauma with injury in the past, and a June 1998 VA 
clinical records shows an assessment of low back pain.  VA 
medical records related to hospitalization in May 1997 show 
no deviation and no masses of the spine and June 1997 VA 
records show the back was midline with no pain elicited on 
palpation or percussion.  These records do not diagnose a 
back disorder.  The records do show that the veteran has 
complained of back pain, however, pain alone without an 
underlying diagnosed disease or condition does not constitute 
a disability for which service connection can be granted.  
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  In the 
absence of a present diagnosed back disability, there is no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1993).  
Additionally, while the veteran claims he has back pain and 
VA records do show complaints of back pain, back pain is not 
a disability for which service connection may be presumed in 
veterans exposed to herbicide or Agent Orange.  Additionally, 
there is no competent medical evidence in the record which 
shows that any back pain or back condition that the veteran 
may now have is due to herbicide or Agent Orange exposure.  
In his substantive appeal, the veteran indicated it was his 
opinion that his condition was due to Agent Orange exposure.  
However, the veteran is a lay person and an opinion by such a 
person as to medical etiology or causation does not 
constitute competent medical evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

The evidence in the record does not show that the veteran has 
a diagnosed back disorder.  Back pain is not a disease 
associated with exposure to herbicide or Agent Orange, and 
there is no competent medical evidence in the record to show 
that any back pain is due to herbicide or Agent Orange 
exposure.  Accordingly, the preponderance of the evidence is 
against the claim for service connection for back pain 
secondary to Agent Orange exposure.  38 U.S.C.A. § 1116 (West 
1991); 38 U.S.C.A. §§ 1110, 1113, 1116 (West 2002); 38 C.F.R. 
§ 3.307(a)(6)(iii) (2001); 38 C.F.R. §§ 3.303, 3.307, 3.307, 
3.309(e) (2003).  

Veterans Claims Assistance Act

During the pendency of the appellant's claims and appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was enacted.  The VCAA and 
the implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim.  Additionally, the VCAA provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VCAA also requires VA to notify the claimant 
and the claimant's representative of any information 
including medical or lay evidence not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative of which portion 
of the evidence is to be provided by the claimant and which 
part VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326 (2003).  

Review of the record reflects that the veteran was informed 
of the requirements for a grant of the benefit sought in the 
March 1999 statement of the case, the December 2003 
supplemental statement of the case, and a November 2001 VA 
letter.  The statement of the case and supplemental statement 
of the case provided the veteran with a summary of the 
evidence in the record used for the determination.  
Accordingly, the veteran was advised of the evidence 
necessary to substantiate his claims.  The November 2001 VA 
letter advised the veteran of the evidence needed to support 
the claims, the kind of evidence he was responsible for 
obtaining, the evidence VA was responsible for obtaining, and 
that he should provide any additional evidence or information 
to support his claims.  Accordingly, the duty to notify the 
veteran of what evidence he was responsible for obtaining and 
the evidence VA was responsible for obtaining has been 
satisfied.  The representative at the Board contends that the 
RO did not provide the veteran with sufficient notice under 
the VCAA.  However, as noted above, the notice requirements 
have been complied with.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Pelegrini v. Principi, No. 01-944 (U.S. Vet. 
App. Jan. 13, 2004).

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003), the United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCAA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  The Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (to be codified at 38 U.S.C. §  ____), however, amended 
section 5103(b) to provide that the one-year limitation in 
that section should not be construed to prohibit VA from 
making a decision on the claim before the expiration of the 
one-year period.  This section of the Veterans Benefits Act 
of 2003 also provides that nothing in the section should be 
construed to require re-notification or additional 
notification to the claimant.  This amendment is effective as 
if enacted on November 9, 2000.  Consequently, there is no 
defect with the VCAA notice given to the claimant in this 
case. 

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. Jan. 13, 2004) held, in part, that a VCAA notice, 
as required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the initial AOJ decision was made prior to 
November 9, 2000, the date the VCAA was enacted.  VA believes 
that this decision is incorrect as it applies to cases where 
the initial AOJ decision was made prior to the enactment of 
the VCAA and is pursuing further judicial review on this 
matter.  However, assuming solely for the sake of argument 
and without conceding the correctness of Pelegrini, the Board 
finds that any defect with respect to the VCAA notice 
requirement in this case was harmless error for the reasons 
specified below.  


In the present case, regarding the issue of service 
connection for disabilities due to herbicide or Agent Orange 
exposure, a claim was received in September 1996.  
Thereafter, in a rating decision, dated in April 1997, the 
claims were denied.  Only after that rating action was 
promulgated did the AOJ, on November 2001 as noted above, 
provide notice to the claimant regarding what information and 
evidence was needed to substantiate the claims, as well as 
what information and evidence must be submitted by the 
claimant, what information and evidence will be obtained by 
VA, and the need for the claimant to advise VA of any 
additional evidence that pertains to the claims.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  Pelegrini, No. 01-944, slip 
op. at 13.  On the other hand, the Court acknowledged that 
the Secretary could show that the lack of a pre-AOJ decision 
notice was not prejudicial to the appellant.  Id. ("The 
Secretary has failed to demonstrate that, in this case, lack 
of such a pre-AOJ-decision notice was not prejudicial to the 
appellant.") 

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  The only way the AOJ could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would be 
an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, No. 03-7072 (Fed. Cir. Jan. 7, 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  There simply is no "adverse determination," as 
discussed by the Court in Pelegrini, for the appellant to 
overcome.  See Pelegrini, No. 01-944, slip op. at 13.  
Similarly, a claimant is not compelled under 38 U.S.C. § 5108 
to proffer new and material evidence simply because an AOJ 
decision is appealed to the Board.  Rather, it is only after 
a decision of either the AOJ or the Board becomes final that 
a claimant has to surmount the reopening hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant in November 2001 
was not given prior to the first AOJ adjudication of the 
claim, the notice was provided by the AOJ prior to a 
readjudication and the supplemental statement of the case in 
December 2003 which followed receipt of additional evidence, 
and prior to the transfer and certification of the 
appellant's case to the Board.  The content of the notice 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b).  After the VCAA notice was 
provided, the RO readjudicated the case in December 2003 and 
a statement of the case was provided to the appellant.  The 
claimant has been provided with every opportunity to submit 
evidence and argument in support of his or her claim, and to 
respond to VA notices. 

Therefore, not withstanding Pelegrini, to decide the appeal 
at this time would not be prejudicial error to the claimant.  

As for the duty to assist the claimant in the development of 
evidence, the Board notes that the veteran's service medical 
records are contained in the claims file, and that his VA 
medical records were requested and obtained.  The veteran 
received a VA Agent Orange protocol examination in 1985.  The 
Board acknowledges that the veteran did not receive an 
examination for his claimed disabilities as part of the 
current claims, and that the representative at the Board 
contends that an independent medical examination should be 
requested to address if it is at least as likely as not that 
the claimed conditions can be attributed to herbicide 
exposure.  Under 38 U.S.C.A. § 5103A(d) and 38 C.F.R. 
§ 3.159(a)(4), VA should provide a medical examination or 
obtain a medical opinion if three elements are met.  In this 
case, the prerequisites for obtaining an opinion are not met, 
as the record does not indicate that the claimed disabilities 
may be associated with the veteran's claimed Agent Orange 
exposure.  Therefore, the Board concludes that the duty to 
assist the veteran in developing evidence does not include 
scheduling an examination or obtaining a medical opinion in 
this instance. 

The veteran has not identified additional relevant evidence 
of probative value that has not already been sought and 
associated with the claims file.  Accordingly, the facts 
relevant to these claims have been properly developed.   
38 C.F.R. §§ 3.102, 3.159, 3.326 (2003). 


ORDER

Entitlement to service connection for migraine headaches 
secondary to Agent Orange exposure is denied.

Entitlement to service connection for loss of balance 
secondary to Agent Orange exposure is denied.

Entitlement to service connection for a skin disorder 
secondary to Agent Orange exposure is denied.

Entitlement to service connection for impaired vision 
secondary to Agent Orange exposure is denied.

Entitlement to service connection for a back disorder 
secondary to Agent Orange exposure is denied.



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



